               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Janet Malam,

                                      Case No. 20-10829
                       Petitioner,
                                      Judith E. Levy
v.                                    United States District Judge

Rebecca Adducci, et al,               Mag. Judge Anthony P. Patti


                       Respondents.

________________________________/

ORDER GRANTING RUBY BRISELDA ESCOBAR AND AMER
TOMA’S MOTION TO EXPEDITE CONSIDERATION OF THEIR
             MOTION TO INTERVENE [9]

     Before the Court is Ruby Briselda Escobar and Amer Toma

(Movants)’s motion to expedite consideration of their motion to intervene

in this case. (ECF No. 9.) On March 30, 2020, Petitioner Janet Malam

filed an emergency petition challenging her mandatory detention at

Calhoun County Correctional Center pursuant to 8 U.S.C. § 1226(c)

because of the danger posed to her by the COVID-19 pandemic. (ECF No.

1.) Petitioner claims that her continued detention violates her Fifth

Amendment rights by exposing her to unconstitutional conditions of
confinement, and she seeks habeas relief, declaratory relief, and a

temporary restraining order requiring that she be immediately released

from detention in light of the COVID-19 pandemic. (ECF No. 1.)

       On April 2, 2020, Movants moved to intervene in Petitioner’s case

pursuant to Federal Rules of Civil Procedure 24(a)-(b) on the grounds

that they, too, are confined at Calhoun County Correctional Center and

that they, too, face an increased deadly risk of contracting COVID-19.

(ECF     No. 8.) Movants request only to intervene with regard the

declaratory relief, and do not seek to intervene in Petitioner’s TRO.

Movants simultaneously requested that the Court expedite consideration

of their motion because the conditions to which they have been exposed

in Calhoun Correctional, combined with their heightened risk of

contracting COVID-19, render time “of the essence.” (ECF No. 9,

PageID.156.) Specifically, Movants request that the Court schedule their

motion concurrent with Petitioner’s TRO hearing this afternoon, April 3,

2020 at 4pm. (Id.)

       The Court has the authority to expedite consideration of Movants’

claim pursuant to Federal Rule of Civil Procedure 6(c)(1)(c) and 28 U.S.C.

1657 (“[T]he Court shall expedite the consideration of any action . . . for


                                    2
temporary or preliminary injunctive relief, or any other action if good

cause therefor is shown.”). Movants have demonstrated good cause by

arguing that the combination of their severe health conditions, the

alleged conditions of confinement at Calhoun County, and the

exponential nature of COVID-19’s growth1 render necessary expedited

consideration of this motion to intervene. Southern Ohio Coal Co. v. Dept.

of the Int., No. 93-3878, 1993 WL 642401, at *1 (6th Cir. Aug. 30, 1993)

(granting expedited consideration of an injunctive order “due to the

exigent nature of the motion”).

       Accordingly, the Court will schedule a hearing on Movants’ motion

to intervene at 4:45 p.m. this afternoon, April 3, 2020, after the hearing

for Petitioner’s TRO. All parties shall call in with the following

information:

       Call Number: 1-888-363-4734

       Access Code: 2541474

       IT IS SO ORDERED.

Dated: April 3, 2020                                  s/Judith E. Levy
Ann Arbor, Michigan                                   JUDITH E. LEVY

       1 On April 2nd, 2020 alone, there were 1,457 new cases of COVID-19 reported in the state of
Michigan, with 80 new deaths, bringing the total numbers to 10,791 confirmed cases of COVID-19
and 417 confirmed deaths. Coronavirus, Michigan.Gov, (April 3, 2020)
https://www.michigan.gov/coronavirus/.
                                                 3
                                      United States District Judge

                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 3, 2020.

                                      s/William Barkholz
                                      WILLIAM BARKHOLZ
                                      Case Manager




                                  4
